FILED
                             NOT FOR PUBLICATION                            JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10104

               Plaintiff - Appellee,             D.C. No. 2:08-CR-00004-PMP

   v.
                                                 MEMORANDUM *
 RAFAEL BORJAS-RIOS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Rafael Borjas-Rios appeals from the 41-month sentence imposed following

his guilty-plea conviction for being a deported alien found unlawfully in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Borjas-Rios received a 16-level enhancement, pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A)(ii), for being previously convicted of a crime of violence. He

contends that his sentence is substantively unreasonable because it is excessive in

light of the circumstances of his prior conviction and the totality of his life prior to

and after that conviction. Borjas-Rios’ sentence is substantively reasonable in light

of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc); cf. United

States v. Amezcua-Vasquez, 567 F.3d 1050, 1054-58 (9th Cir. 2009).

       AFFIRMED.




SZ/Research                                 2                                     09-10104